              Case 1:20-cv-00335 Document 1 Filed 02/06/20 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
VONNISHA JAMES                           )
3902 East Capitol Street, NE             )
Washington, DC 20019,                    )
                                         )
                     Plaintiff,          )
                                         )
v.                                       )
                                         )
DISTRICT OF COLUMBIA,                    )
One Judiciary Square                     )
441 Fourth Street, NW                    )
Washington, DC 20001,                    )
                                         )
                     Defendant.          )
_______________________________________)


              COMPLAINT FOR INJUNCTIVE AND DECLARATORY RELIEF

       Plaintiff, Vonnisha James, through undersigned counsel, for her complaint herein alleges

as follows:

                                      INTRODUCTION

   1. This is a claim for injunctive and declaratory relief brought under the Individuals with

       Disabilities Education Act, 20 U.S.C. §§ 1400 et seq. (“IDEA”). The Plaintiff seeks a

       judgment: 1) declaring that the District of Columbia Public Schools (“DCPS”) violated

       the IDEA and denied Vonnisha James a free appropriate public education by failing to

       authorize independent speech-language services ordered in an August 15, 2016 Hearing

       Officer Determination (“HOD”); 2) ordering DCPS to provide appropriate compensatory

       education; and 3) in the alternative, ordering DCPS to comply with the terms and

       conditions of the August 15, 2016 HOD.




                                               1
         Case 1:20-cv-00335 Document 1 Filed 02/06/20 Page 2 of 3



                            JURISDICTION AND VENUE

2. This Court has subject matter jurisdiction over the Plaintiff’s claims pursuant to 28

   U.S.C. § 1331, in that the action arises under the laws of the United States. This Court is

   a proper venue for this action pursuant to 28 U.S.C. §1391(b)(1) and (2).

3. On October 29, 2019, an administrative hearing of the claims made in this complaint was

   conducted by the District of Columbia Office of the State Superintendent of Education

   (“OSSE”). In an order dated November 8, 2019, the Hearing Officer denied all of the

   Plaintiff’s claims and dismissed her case with prejudice.

                                        PARTIES

4. Vonnisha James is a resident of the District of Columbia.

5. The District of Columbia is a municipal corporation that receives federal financial

   assistance in exchange for providing special education and related services.

6. DCPS is an agency of the District of Columbia.

                                         FACTS

7. Vonnisha James is a 21-year-old student of DCPS, and has been found eligible to receive

   special education and related services as a student with an intellectual disability.

8. After remand from this Court, an HOD was issue on August 15, 2016 which ordered

   DCPS to, inter alia, “authorize funding for [Vonnisha] to receive 360 hours per calendar

   year of independent speech-language services until a speech-language evaluation…[is]

   reviewed and considered by [Vonnisha]’s IEP team, [and the evaluation] shows that

   [Vonnisha]’s speech-language disability is no more than two standard deviations below

   the mean….”




                                             2
         Case 1:20-cv-00335 Document 1 Filed 02/06/20 Page 3 of 3



9. DCPS failed to authorize these independent speech-language services for the second

   calendar year.

10. As a result of this failure, Vonnisha has been deprived of an educational benefit.



WHEREFORE, Ms. James respectfully requests that this Court:

1) declare that DCPS violated the IDEA and denied Vonnisha James a free appropriate

   public education by failing to authorize independent speech-language services ordered in

   the August 15, 2016 HOD;

2) order DCPS to provide appropriate compensatory education;

3) in the alternative, order DCPS to comply with the terms and conditions of the August 15,

   2016 HOD; and

4) order all other relief this Court deems appropriate and/or just.

                                                 Respectfully submitted,

                                                 /s/ Nic Ostrem________________
                                                 Nicholas R. Ostrem, Esq.
                                                 DC Bar #991677
                                                 The Ostrem Firm, LLC
                                                 6704 Westcott Road
                                                 Falls Church, VA 22042
                                                 386.316.8807 (p)
                                                 202.600.7285 (f)
                                                 TheOstremFirm@gmail.com




                                             3
